DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0078199).
Wu discloses a method of forming a yttrium zirconium oxyfluoride film comprising: placing a substrate in an ALD chamber comprising a processing a region; flowing a pulse of a yttrium precursor gas; flowing pulses of a fluorine precursor gas and an oxygen-containing precursor gas to form a yttrium-oxygen-fluorine layer on the substrate; flowing a pulse of a zirconium precursor gas to the processing region; and flowing pulses of a fluorine gas and an oxygen-containing gas to the processing region to form a yttrium zirconium oxyfluoride film on the substrate [0060]; [0074]; (Table 1). 
It would have been obvious to use any combination of alternating precursor pulses as shown in Table 1 of Wu to form the yttrium zirconium oxyfluoride film. 
Regarding Claims 2-8, 10-16, 18, and 19, Wu discloses the substrate includes chamber components [0036]; the yttrium precursor gas includes Y(CpBut)3, etc. [0108]; the fluorine precursor includes HF, NF3, etc. [0112] or hexafluoroacetylacetonate [0184]; the zirconium precursor gas includes Tris(dimethylaminocyclopentadienyl zirconium [0110]; repeating the pulses for a desired thickness [0142]; each pulse may be in the range of 3 milli seconds to 60 minutes [0163]; flowing a purge gas between each precursor gas (Table 1); the processing region is at a temperature range of less than 500°C [0160] and would be obvious to use an operational pressure.
Thus, claims 1-8, 10-16, 18, and 19 would have been obvious within the meaning of 35 USC 103 over the teachings of Wu.
Claim(s) 9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0078199) in view of Putkonen (JP 2001-355070).
Wu does not disclose a ratio of the pulses of the yttrium precursor to the pulses of the zirconium precursor.
Putkonen discloses that the pulse ratio between the yttrium source chemical and the zirconium source chemical can be selected to obtain desired properties for a thin film (English abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to control the pulse ratio between the yttrium precursor gas and the zirconium precursor gas as suggested by Putkonen during the process of Wu, such as within the claimed ratio in order to obtain desired properties in the yttrium zirconium oxyfluoride film.
Thus, claims 9, 17, and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Wu and Putkonen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715